Electronically Filed
                                                               Supreme Court
                                                               26517
                                                               14-OCT-2010
                                                               11:56 AM
                                 NO. 26517

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                     vs.

                      RONALD G.S. AU, Respondent.

-----------------------------------------------------------------

IN RE APPLICATION FOR REINSTATEMENT OF RONALD G.S. AU, Applicant.


             (ODC 95-242-4701, 97-213-5407, 98-064-555)

                                  ORDER
                  (By:    Nakayama, J. for the court1)

            Upon review of Petitioner Ronald G.S. Au’s motion for
leave to file a reply brief exceeding 10 pages and his request to
file a reply brief of 20 pages,
            IT IS HEREBY ORDERED that the motion is granted.
Petitioner Au may file a reply brief that does not exceed 20
pages, exclusive of indexes, appendices, and statements of
related cases.
            DATED: Honolulu, Hawai#i, October 14, 2010.

                                    FOR THE COURT:

                                    /s/ Paula A. Nakayama

                                    Associate Justice

     1
        Considered by: Recktenwald, C.J., Nakayama, J., Circuit Judge
Crandall in place of Acoba, J., recused, Circuit Judge Trader in place of
Duffy, J., recused, and Circuit Judge McKenna, assigned by reason of vacancy.